 GOODMAN MANUFACTURING COMPANY369close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States,and tend tolead to labor disputesburdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has refused to bargain with the Union, byinitiatingand distributingamongits employeesin anapropriate bargaining unit revo-cation of dues checkoff authorization slips and soliciting their signatures thereto forthe admitted purpose of assisting them "to get out of the Union"; by granting thema 5-cent overall wage increase without bargaining with the Union on the subjectmatter; by failing and refusing to give to the Union certain wage information asregards job classifications of the employees in the appropriate unit; by failing andrefusing to give to the Union a seniority list of its employees in the unit when re-quested to do so by the Union in the mode and manner provided for in a valid writ-ten agreement between it and the Union; by refusing to bargain with the Union whileunfair labor practice charges were pending before the Board; terminating its collec-tive-bargaining agreement with the Union and/or refusing to perform or complywith the terms thereof in contravention of the provisions of Section 8 (d) (1), (2),(3), and (4) of the Act; and by terminating its valid written agreement with theUnion and/or refusing to perform the terms thereof for the purpose of underminingthe Union and/or avoiding its statutory duty to recognize and bargain collectivelywith the Union, it will be recommended below that the Respondent forthwith takecertain affirmative action, and cease and desist from other practices found to consti-tute a refusal to bargain.Upon the basis of the above findings of fact, and upon theentirerecord in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Furniture Workers of America, Local 415, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.The Respondent, Hexton Furniture Company of Grand Rapids, Michigan, isengaged in commerce within the meaning of the Act.3.All production and maintenance employees at the employer's Grand Rapids,Michigan, plant, excluding office employees, guards, and supervisors as defined inthe Act, constitute an appropriate unit for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.At all times since October 17, 1953, the Union has been the exclusive repre-sentative for purposes of collective bargaining of all the employees in the aforesaidappropriate unit, within the meaning of Section 9 (a) of the Act.5.By engaging in the conduct fully described above, and particularized in sectionV, paragraph 1 immediately above this section of the report, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (5) and (1) of the Act, and in contravention, and/or total disregard of the pro-visions of Section 8 (d) (1), (2), (3), and (4) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]GOODMAN MANUFACTURINGCOMPANY,ACORPORATIONandLOCAL1150,UNITED ELECTRICAL RADIO AND MACHINE WORKERS OF AMERICA.Case No. 13-CA-1293. January 928,1955Decision and OrderAfter a charge duly filed by Local 1150 in this case and a complaintissued thereon alleging that the Respondent had committed violationsof Section 8 (a) (5) and (1) of the Act, the Respondent filed with theBoard a motion to redetermine the compliance status of Local 1150's111 NLRB No. 65. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union (United Electrical Radio and Machine Workersof America), and for dismissal of the complaint pending against itupon the ground,inter alia,that the International's trustees were offi-cers and that the individuals filling these positions had failed to fileaffidavits required of officers by Section 9 (h) of the Act.'Whereupon,the Board, on June 24, 1953, issued a notice to show cause, orderingthe International to show cause why the Board should not administra-tively determine that the International was not in full compliance forthe reason just stated.The International timely filed an answer to thenotice to show cause and the Respondent filed a reply memorandumto the International's answer.Thereafter, on August 6, 1953, theBoard issued its order and administrative determination of compli-ance status ordering that, good cause having been shown by the Inter-national why the Board should not determine that its trustees wereand are officers, Respondent's motion in all respects be denied.On August 31, 1953, a hearing was held on the merits in this casebefore Trial Examiner Robert L. Piper.On January 8, 1954, theTrial Examiner issued his Intermediate Report finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Respondent filed exceptions to the Interme-diate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case and hereby adopts the findings and conclusions of the TrialExaminer with the following additions :In its exceptions to the Intermediate Report, the Respondent,interalia,2affirmatively alleges that District 11 of the United ElectricalRadio and Machine Workers of America (the District with whichLocal 1150 and the UE International are affiliated), is a labor organi-zation not in compliance with the filing requirements of Section 9 of1 The Respondent also raised the same issues of compliance in its answer to the com-plaint, in which it admits refusing to bargain with the International Union but defendsupon the grounds of noncompliance by the Union and its affiliates and also upon theground that the unit found by the Board in the prior representation proceeding (CaseNo 13-RC-2761) is inappropriate.2The Respondent continues to argue in its exceptions that the Board erred in its unitfinding in the prior representation proceeding in this matterAs this issue was fullylitigated and considered by the Board in the representation proceeding, in the absence ofevidence which was newly discovered or unavailable to the Respondent at the time of therepresentation hearing, it is clear that such issue is not properly the subject of relitigationin the instant proceeding.Clarostat Manufacturing Company, Inc.,107 NLRB 775. Ac-cordingly, we find no merit in this exception. GOODMAN MANUFACTURING COMPANY371the Act, and that for this reason the complaint should be dismissed.Because this specific contention was not considered in the above-men-tioned Board's order and administrative determination of August 6,1953, the Board on April 12, 1954, issued a notice to show cause whyit should not administratively determine that District 11 is a labororganization which should comply with the filing requirements of Sec-tion 9 of the Act for Local 1150 and the UE to be in full compliance.Both District 11 and the Respondent filed answers to the notice toshow cause.This particular issue has been considered together with asimilar issue in another case 3 which also involved a district (District9) of the United Electrical Radio and Machine Workers of America,and upon which issue a lengthy hearing was held. In that case, theBoard found that District 9 was not a labor organization within themeaning of the Act and for that reason its officers were not requiredto comply with the filing requirements of Section 9 of the Act in orderfor affiliated locals and the UE to be in full compliance.We takejudicial notice of the fact that the character and function of District11, here involved, are the same as that of District 9 involved in theMagnavoxcase.Accordingly, for reasons stated in theMagnavoxcase, we find that District 11 is not a labor organization within themeaning of the Act and therefore its officers are not required to complywith the filing requirements of Section 9 of the Act in order for Local1150 and the UE to be in full compliance. Because it appears thatboth Local 1150 and its affiliate, United Electrical Radio and MachineWorkers of America are in compliance with the filing requirementsof the Act and that the unit involved is appropriate for purposes ofcollective bargaining, we find that the Respondent has violated Section8 (a) (5) and (1) of the Act by its admitted refusal to bargain withUnited Electrical Radio and Machine Workers of America. Accord-ingly, we shall issue our usual 8 (a) (5) (1) order.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the Respondent, Goodman Manufactur-ing Company, a corporation, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the United ElectricalRadio and Machine Workers of America as the exclusive representa-tive of all the employees in the appropriate unit.s The Magnavox Company,111 NLRB 379.344056-55-vol. 111-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with the efforts of the UnitedElectrical Radio and Machine Workers of America to negotiate for,or to represent, the employees in the appropriate bargaining unit astheir exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 1150, UnitedElectrical Radio and Machine Workers of America as the exclusiverepresentative of the employees in the appropriate unit.(b)Post at its plant at Chicago, Illinois, copies of the notice at-tached hereto and marked "Appendix."' Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being signed by Respondent's representative be posted by Re-spondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively upon request with Local 1150,United Electrical Radio and Machine Workers of America as theexclusive representative of all employees in the bargaining unitdescribed herein with respect to wages, rates of pay, hours, andother conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is :All production and maintenance employees including groupleaders, coal passers, firemen and maintenance men, wood-workers, shellac men, laborers, factory clerical employees,timekeepers, and order pickers, but excluding patternmakersand apprentices,tracers, expediters, time-study men, drafts- GOODMANMANUFACTURING COMPANY373men and other technical employees, operating engineers,office clerical employees, watchmen, guards, foremen, assist-ant foremen, and all other supervisory employees, withauthority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recom-mend such action.WE WILL NOT engage in any act in any manner interfering withthe efforts of the aforesaid Union to negotiate for or representthe employees in the bargaining unit described above.GOODMAN MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEA chargehaving been duly filed and served,a complaint and notice of hearingthereon having been issued and servedby the General Counsel ofthe National LaborRelations Board, and an answer having beenduly filed byGoodman ManufacturingCompany (hereinafter called Respondent),a hearing involving allegations of unfairlaborpractices in violation of Section 8 (a) (1) and(5) of theNationalLabor Re-lationsAct,as amended(hereinafter called the Act), 61 Stat. 136,was held inChicago,Illinois, onAugust 31, 1953,before the duly designated Trial Examiner.In substance the complaint alleges that since on or about September20, 1952,Respondent has refused to bargain collectivelywith Local 1150, United Electrical,Radio and MachineWorkers of America (hereinaftercalled the Local),and theUnitedElectrical,Radio and MachineWorkers of America (hereinafter called theInternational),as the exclusive bargaining agent of all of its employees in an ap-propriate unit.At thehearing all parties were represented by counsel,were afforded full oppor-tunity to be heard, toexamine and cross-examine witnesses,to introduce evidencepertinent to the issues,to argue orally uponthe record,and to file briefs and pro-posed findingsof fact andconclusionsof law.Proposedfindings of fact,conclusionsof law, anda brief havebeen received from Respondent and considered.Upon the entire record in the case,and frommy observationof the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation,having its principal plant, office,and placeof businessin Chicago,Illinois,where it is engaged in the manufacture and sale ofelectricalminingmachinery.During theyear 1952,itpurchasedraw materials val-ued at more than$7,000,000, of which approximately65 percent was shipped in in-terstatecommerceto its plant from points outside theState ofIllinois.In the sameperiod, itsold finished products valued at more than $17,000,000, of which approxi-mately 70 percent was sold and shipped topoints outside the Stateof Illinois.Re-spondentadmits, andI find, that it is engaged in commercewithin the meaning ofthe ActII.THE ORGANIZATIONSINVOLVEDThe Localand the International are labor organizations admitting to membershipemployees of Respondent. 374DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe complaint alleged, the Board found in the previous representation case (13-RC-2761), and I find that all production and maintenance employees including groupleaders, coal passers, firemen and maintenance men, woodworkers, shellac men, la-borers, factory clerical employees, timekeepers, and order pickers, but excluding pat-ternmakers and apprentices, tracers, expediters, time-study men, draftsmen and othertechnical employees, operating engineers, office clerical employees, watchmen, guards,foremen, assistant foremen, and all other supervisory employees with authority tohire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of the Act.2.The International's majority representationOn December 23, 1944, in an election held under the supervision of the Board'sRegional Director, a majority of Respondent's employees in the aforesaid unit, ex-cludmg the timekeepers, designated the International as their representative for thepurposes of collective bargaining.Subsequently the International was certified bythe Board as the exclusive bargaining representative of such employees.On May26, 1952, the International filed a petition for certification as representative of thetimekeepers, requesting their inclusion in the aforesaid unit.After a hearing theBoard on August 14, 1952, issued a Decision and Direction of Election in Case No.13-RC-2761, directing a self-determination election among the timekeepers and pro-viding that if a majority voting cast ballots for the International they be made a partof the aforesaid unit and the International be certified as their exclusive represent-ative for the purposes of collective bargaining.Such election was conducted onSeptember 9, 1952, and a majority of the timekeepers selected the International astheir representative.On September 17, 1952, the Regional Director certified theInternational as the exclusive representative of the timekeepers as part of the unitof employees which the International then represented. I find that at all times ma-terial herein the International was, and now is, the duly designated exclusive repre-sentative of the employees in the aforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of the Act.3.The refusal to bargainAll of the facts in this case are admitted.As previously found, the Internationalhas been representing Respondent's production and maintenance employees with theexception of its timekeepers since 1944.The timekeepers selected the Internationalat the Board-conducted election.On September 17, 1952, the Board certified theInternational as the exclusive representative of all of the employees in the appropriateunit including the timekeepers.On September 20, 1952, the Local by letter re-quested Respondent to bargain.Respondent did not reply to this letter.On Novem-ber 12, 1952, the International by letter requested Respondent to bargain.Respond-ent did not reply to this letter.The only issues before me have already been decided by the Board. Respondentstipulated on the record that it refused to bargain with the International as the rep-resentative of the timekeepers, as a part of the appropriate unit certified by theBoard.Respondent relies upon two legal defenses, namely, that the unit found bythe Board is not appropriate, and that the International is not in compliance withSection 9 (h) of the Act and therefore the Board's certification in the representationproceeding is invalid.It is for thesereasonsRespondent refused tobargainwith the International as the representative of the timekeepers.On March 4, 1953,Respondent filed with the Board a motion to redetermine the compliance statusof the International and to dismiss the complaint herein.On June 24, 1953, theBoard issued a notice to show cause to the International why its compliance statusshould not be redetermined, pursuant to Section 102 13 of the Board's Rules andRegulations.On July 3, 1953, the International filed its answer to this notice toshow cause.On July 13, 1953, Respondent filed a memorandum with the Board inconnection with the notice to show cause why compliance should not be redetermined.On August 6, 1953, the Board issued its order and administrative determination ofcompliance status, finding that the International was and had been in compliancewith Section 9 (h) of the Act and denying Respondent's motion in all respects. GOODMAN MANUFACTURING COMPANY375Respondent contends that the inclusion of the timekeepers in the unit was not ap-propriate.Respondent made this same contention and fully litigated it before theBoard in the representation case referred to above.The Board determined thenthat the timekeepers are properly a part of the appropriate unit and accordingly thisissue is not before me.There has been no change in the situation since then, and thearguments advanced before me why the timekeepers are not appropriately part of theunit are the same as those advanced to the Board in the representation case.Re-spondent also contends that it cannot be found to have refused to bargain with theInternational with respect to the timekeepers because certain trustees of the Inter-national are in Respondent's opinion officers of the International,and hence must fileaffidavits in compliance with Section 9 (h) of the Act.This is the same issue liti-gated before the Board in its administrative determination of the compliance statusof the International after the issuance of the notice to show cause as a result of themotion filed by Respondent.All of the arguments advanced before me are thosepreviously passed upon by the Board when it denied Respondent'smotion.For thereasons previously stated, there is nothing before me to decide which has not alreadybeen passed upon by the Board. Respondent here seeks to litigate questions of factand law already decided by the Board.Respondent having admitted the facts alleged in the complaint and set forth herein,I find that it refused to bargain with the International in violation of Section 8 (a)(5) and(1) of the Act.'Respondent proposed 15 separate findings of fact and 9 conclusions of law.Allof the findings of fact and conclusions of law proposed by Respondent not specifi-cally herein found or concluded are herewith specifically rejected.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The activities of Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.2.The Local and the International are labor organizations within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees,including group leaders,coal pass-ers,firemen and maintenance men, woodworkers,shellacmen, labors, factoryclerical employees,timekeepers, and order pickers,but excluding patternmakers andapprentices,tracers, expediters,time-study men, draftsmen and other technical em-ployees, operating engineers,office clerical employees, watchmen,guards, foremen,assistant foremen, and all other supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the status of employeesor effectively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.4.At all times since September 17, 1952, the International has been and now is theexclusive representative of all the employees in the aforesaid unit for the purpose ofcollective bargaining within the meaning of Section 9 (a) of the Act.5.By failing and refusing at all times on and after November 12, 1952, to bargaincollectively with the International as the exclusive representative of the employees inthe aforesaid unit, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]'The recent decision of the Board in its administrative determination of the compli-ance of Local 1421 of the UE, 107 NLRB 147, November 24, 1953, where the Board deter-mined that the said Local was not in compliance because certain trustees were officerswithin the meaning of the Act and had not filed the affidavits required by Section 9 (h),cannot be considered as a precedent here,because the Board, in its administrative deter-mination of the compliance of Local 1150 of the UE, 96 NLRB 1029, upon an identicalfact situation determined that Local 1150 was not at that time in compliance, and Inmaking its administrative determination in the instant case that the International is incompliance,the Board considered its determination in the Local 1150 case and found thatthe facts and reasoning applicable therein were inapposite to this case.